Citation Nr: 1027478	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  03-22 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
including chronic obstructive pulmonary disease (COPD), to 
include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

2.  Entitlement to service connection for a skin rash, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for aches, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for fatigue, including 
chronic fatigue syndrome (CFS), to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served honorably on active duty with the U.S. Army 
from August 1991 to February 1992.  He also served on active duty 
with the U.S. Navy from October 1963 to January 1965, and was 
separated under other than honorable conditions from this period 
of service.  In addition, he had active duty for training 
(ACDUTRA) with the U.S. Army Reserves from August 1962 to 
February 1963, during June and September 1963, and from September 
to October 1983.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

These issues were remanded by the Board in April 2009.  

In correspondence received by the Board in June 2010, it 
appears that the Veteran has claimed service connection 
for a generalized anxiety disorder.  This matter has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ); therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.   


FINDINGS OF FACT

1.  Symptoms of a chronic respiratory disability, including COPD 
and asbestosis, a chronic skin disability, a chronic disability 
manifested by aches, or a chronic disability manifested by 
fatigue, including CFS, were not manifested during service.  

2.  Findings of healed granulomatous disease were first noted 
after service in 1996, and symptoms of a respiratory disability 
of COPD first manifested after service in 1997.  

3.  The Veteran's current diagnosed respiratory disability is due 
to post-service occupational exposures as a foundry worker, and 
is not related to service.  

4.  The Veteran did not have continuous symptoms of a skin rash 
since service separation.  

5.  The currently diagnosed contact dermatitis is not related to 
service.  

6.  Symptoms of a chronic disability manifested by aches have not 
been continuous since service.  

7.  Symptoms of a chronic disability manifested by fatigue have 
not been continuous since service.  

8.  The Veteran does not have a diagnosed disability of CFS. 

9. Symptoms of weakness, fatigue, and aches are due to the 
diagnosed disability of myelodysplastic syndrome with refractive 
anemia. 

10.  Myelodysplastic syndrome with refractive anemia first 
manifested after service in 2008, and is not related to service.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disability, including COPD, was not 
incurred in or aggravated by active duty service, and incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002);      38 C.F.R. 
§§ 3.303, 3.317 (2009).

2.  A chronic skin disability was not incurred in or aggravated 
by active duty service, and incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

3.  A disability manifested by aches was not incurred in or 
aggravated by active duty service, and incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

4.  A disability manifested by fatigue, including CFS, was not 
incurred in or aggravated by active duty service, and incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002);      38 C.F.R. 
§§ 3.303, 3.317, 4.88a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

VCAA notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims in May 2002, July 2003, and May 
2009 letters, which explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The May 2009 letter also informed the Veteran of disability 
rating and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record, and he has not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records, including treatment records 
utilized by the Social Security Administration (SSA) have been 
secured.  The RO arranged for VA examinations in July 2002 and, 
pursuant to remand by the Board, in August 2009.  These 
examinations are found to be adequate for rating purposes.  The 
examiners reviewed the Veteran's medical history, made clinical 
observations, and rendered opinions requested by the Board in the 
April 2009 remand regarding whether the disabilities for which 
service connection was claimed were the result of a medically 
unexplained chronic qualifying disability under 
38 C.F.R. § 3.317.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (finding that VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims.

Service Connection Laws and Regulations

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2009); 
Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 
C.F.R. §§ 3.307 and 3.309 (presumptive service connection for 
certain chronic diseases) for the periods of ACDUTRA or INACDUTRA 
is not appropriate.  ACDUTRA is, generally, full-time duty in the 
Armed Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).

The Veteran alleges his various claimed disabilities resulted 
from his service in the Persian Gulf.  A Department of Defense 
Form 214 (DD-214) notes the Veteran's receipt of the Southwest 
Asia Service Medal with bronze service star, confirming that the 
Veteran served in Southwest Asia from August 1991 to January 
1992.  

Service connection may be established on a presumptive basis for 
a Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than not later than December 31, 
2011, and which by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on 
undiagnosed illness, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, 
laypersons are competent to report objective signs of illness.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Veteran is a Persian Gulf Veteran.  

In order to prevail on direct service connection, generally, 
there must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1990).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for a Chronic Respiratory Disability

Review of the Veteran's STRs shows no complaints or 
manifestations of a chronic respiratory disability.  On 
examination in service in January 1992, clinical evaluation of 
the lungs was normal.  

VA treatment records include a report of a CT scan of the lungs 
performed in July 1996.  At that time the impression was of 
scattered calcified nodes within the mediastinum that were 
consistent with healed granulomatous disease.  Complaints of a 
respiratory disorder are noted in VA treatment records dated in 
February 1997, at which time asthma was suspected, but pulmonary 
function testing was negative.  VA treatment records dated in 
August 2000 show COPD due to asbestosis.  A diagnosis of COPD is 
shown in subsequent treatment records.  On July 2002 VA 
examination, the impression was chronic bronchitis, COPD.  

An examination was conducted by VA in August 2009.  At that time, 
review of pulmonary symptoms showed a history of a cough and 
dyspnea on minimal exertion.  There were no complaints of 
wheezes, hemoptysis, sleep apnea symptoms, or chest pain.  
Physical examination was normal.  A chest X-ray study was 
interpreted as being suggestive of prior granulomatous infection.  
Pulmonary function testing was suggestive of airway obstruction 
with air trapping and interpreted as showing mild restrictive 
lung defect.  The diagnosis was restrictive lung disease.  The 
examiner opined that it was less likely than not that this was 
related to service.  The reasons given for the opinion included 
that the Veteran did not have COPD, but restrictive lung disease, 
and that the etiology of this was due to 26 years of working in a 
foundry with multiple occupational exposures.  This was not 
during his military service and, in fact, review of the STRs 
showed no documentation of any pulmonary condition during 
service.  

After review of the evidence of record, the Board can find no 
basis for the establishment of service connection for a chronic 
respiratory disability, including COPD.  The weight of the 
evidence demonstrates no chronic symptoms respiratory disorder 
during service or continuous respiratory symptoms after service 
separation until several years after the Veteran's last 
separation from active duty.  The lung disease has been shown to 
be due to a diagnosed disorder, either COPD or restrictive lung 
disease, neither of which have been related to service.  For this 
reason, the preponderance of the evidence is against direct 
service connection.  As the respiratory disorder are attributed 
to a known clinical diagnosis, rather than to an undiagnosed 
illness, the claim is outside the purview of the undiagnosed 
illness presumptive provisions of 38 U.S.C.A. § 1117.  Under 
these circumstances, service connection for a chronic respiratory 
disability, including COPD, must be denied.  

Service Connection for a Skin Disability

After a review of the evidence, the Board finds that symptoms of 
a chronic skin disability were not manifested during service, and 
symptoms of a skin rash have not been continuous since service 
separation.  The Veteran's STRs do not show complaints of 
manifestations of a skin disability.  After service, at 
examinations for service in the Reserves, dated in October 1994 
and July 1999, in the reports of medical history the Veteran 
denied that he had, nor had ever had, skin disease.  VA and 
private outpatient treatment records, dated from 1996 to present, 
showed no complaints or manifestations of a skin disorder by the 
Veteran.  Records dated during the 1990's and subsequent to the 
July 2002 VA examination that first showed a diagnosis of a skin 
disorder, contact dermatitis.

The Board has weighed and considered the Veteran's recent 
statement that he had skin rashes since service in 1992.  While 
the Veteran is competent to make such assertion of continuous 
symptoms of skin disorder, the Board does not find the Veteran's 
lay statements regarding chronic symptoms of skin disability in 
service and continuous symptoms of skin disability after service 
to be credible.  Such recent assertions for VA disability 
compensation purposes are inconsistent with the Veteran's 
previously reported and more contemporaneous histories made 
during and after service, indicated above, that specifically 
denied chronic symptoms in service or continuous symptoms after 
service.  The inconsistent statements made by the Veteran 
regarding continuous symptoms of a skin disease casts doubt upon 
the Veteran's credibility.  

In addition, the absence of clinical treatment records for 
approximately 10 years after active duty is probative evidence 
against continuity of symptoms since service.  Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  During the appeal, the 
Veteran has been afforded two VA examinations, both of which 
include a diagnosis of a skin disorder, specifically dermatitis.  
On examination in July 2002, the diagnosis was contact 
dermatitis.  In August 2009, the diagnosis was seborrhea 
dermatitis.  At the time of the latter examination, the skin 
disorder was noted to have resolved, with no rash seen on 
examination.  In addition to the lay statements and histories 
reported by the Veteran, the absence of a medical complaint of a 
skin disorder for such a prolonged period is an additional factor 
that weighs against a finding that the Veteran's currently 
diagnosed skin disability is related to service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The diagnosis of dermatitis is a known clinical diagnosis and 
therefore not an undiagnosed illness.  As such, the undiagnosed 
illness presumptive provisions of 38 U.S.C.A. § 1117 do not 
apply.  While the Veteran claims to have had a chronic rash since 
service, as noted, the Board has found these statements, which 
are inconsistent with the Veteran's own previous statements and 
the absence of complaints or treatment in service or for many 
years thereafter, not to be credible.  A skin disability was not 
actually demonstrated in the record until the July 2002 VA 
examination performed in connection with the current claim.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim, and the claim must be 
denied.  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.   

Service Connection for Aches

After a review of the evidence, the Board finds that symptoms of 
a chronic disability manifested by aches during service, and 
symptoms of aches have not been continuous since service 
separation.   The Veteran's STRs do not show complaints or 
manifestations of a disability manifested by aches while he was 
on active duty.  Private and VA treatment records, dated from the 
mid 1990's to present, are similarly negative for these 
complaints.  

While the Veteran did complain of having had aching joints while 
being examined by VA in July 2002, it was noted at that time that 
he was being evaluated for a positive RA factor and physical 
examination of the joint showed no signs of inflammation and that 
the joints were nontender.  VA outpatient treatment records do 
show that the Veteran underwent a bone marrow aspiration/biopsy 
in August 2008 and was diagnosed as having myelodysplastic 
syndrome (MDS), with refractive anemia, in September 2008.  

An examination was conducted by VA in August 2009.  At that time, 
the Veteran's complaints of aching joints was reviewed.  His 
history of ongoing treatment for MDS, including chemotherapy and 
blood transfusion was also noted.  After review of the record and 
physical examination, the examiner rendered an opinion that the 
Veteran's aches were associated with the diagnosis of MDS and 
that MDS, with anemia, was responsible for the aches.  Such 
evidence relates the symptoms of aches to the diagnosed 
disability of MDS with refractive anemia.  MDS with refractive 
anemia first manifested after service in 2008, and is not related 
to service.  

Given that the Veteran's complaints of aches were not 
demonstrated during service or present until many years after 
service, and have been related to MDS with refractive anemia, 
which first manifested after service in 2008 and is not related 
to service, service connection is not warranted on a direct 
basis.  As the complaints are shown to be related to a known 
clinical diagnosis, MDS with anemia, and not an undiagnosed 
illness, the presumptive provisions of 38 U.S.C.A. § 1117 do not 
apply.  For these reasons, the Board finds that a preponderance 
of the evidence is against the Veteran's claim for service 
connection for aches, to include as a qualifying chronic 
disability, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.   

Service Connection for Fatigue, including CFS

After a review of the evidence, the Board finds that symptoms of 
a chronic disability manifested by fatigue, including CFS, were 
not chronic during service, and have not been continuous since 
service separation.  The STRs do not include complaints or 
manifestation of fatigue or CFS. On examination for Reserve 
purposes in July 1999, the Veteran denied having, or having had, 
easy fatigability.  

The Veteran did not report or complain of a history of fatigue 
until the 2002 VA examination performed in connection with his 
current claim for VA compensation.  On examination in July 2002, 
the Veteran reported that he had begun having a sensation of 
fatigue around 1992, during the Gulf War, and that his condition 
had persisted and become worse with time, requiring frequent 
periods of rest during the day.  He also reported poor sleep, 
unrefreshing sleep, a fever, aching joints, poor memory and post 
exercise malaise.  The July 2002 VA examination was unremarkable 
for disability, and the impression was CFS.  At an examination 
conducted by VA in August 2009, the Veteran again related a 
history of complaints of fatigue.  

The Board has weighed and considered the Veteran's recent 
statement that he had fatigue since service in 1992.  While the 
Veteran is competent to make such assertion of continuous 
symptoms of fatigue, the Board does not find the Veteran's lay 
statements regarding chronic symptoms of fatigue in service in 
1992 and continuous symptoms of fatigue after service to be 
credible.  Such recent assertions for VA disability compensation 
purposes are inconsistent with the Veteran's previously reported 
and more contemporaneous histories made during and after service, 
indicated above, that specifically denied chronic symptoms in 
service or continuous symptoms after service.  The inconsistent 
statements made by the Veteran regarding continuous symptoms of 
fatigue casts doubt upon the Veteran's credibility.  In addition, 
the absence of clinical treatment records for many years after 
active duty is probative evidence against continuity of symptoms 
since service.  See Mense, 1 Vet. App. 354.  In addition to the 
lay statements and histories reported by the Veteran, the absence 
of a medical complaint of fatigue for such a prolonged period is 
an additional factor that weighs against a finding that the 
Veteran's current complaints of fatigue are related to service.  
Maxson, 230 F.3d at 1333.

The Board further finds that the Veteran does not have a 
diagnosed disability of CFS, but the symptom of fatigue is due to 
the diagnosed disability of MDS with refractive anemia.  While 
the July 2002 VA examiner entered a diagnostic impression of CFS, 
this tentative diagnosis is outweighed by the August 2009 VA 
examiner's opinion that the symptom of fatigue (like the symptom 
of aches and associated symptoms of weakness and weight loss) was 
the result of diagnosed MDS with refractory anemia.  In other 
words, the MDS with anemia was responsible for the Veteran's 
complaints of fatigue.  

Although the VA examiner in July 2002 included an impression of 
CFS, symptoms necessary to meet the criteria for such an 
impression were not adequately described.  
For VA purposes the diagnosis of CFS requires:  (1) new onset of 
debilitating fatigue severe enough to reduce daily activity to 
less than 50 percent of the usual level for at least six months; 
and (emphasis added) (2) the exclusion, by history, physical 
examination, and laboratory tests of all other conditions that 
may produce similar symptoms; and (3) six or more of the 
following: (i) acute onset of condition (ii) low grade fever 
(iii) nonexudative pharyngitis (iv) palpable or tender cervical 
or axillary lymph nodes (v) generalized muscle aches or weakness 
(vi) fatigue lasting 24 hours or more after exercise (vii) 
headaches of a type, severity, or pattern that is different from 
headaches in the premorbid state (viii) migratory joint pains 
(ix) neuropsychologic symptoms (x) sleep disturbance.  38 C.F.R. 
§ 4.88a.  

At the July 2002 VA examination, the Veteran complained of fever, 
but none was noted on examination.  Moreover, service connection 
for a fever was denied by the Board in an April 2009 decision as 
not having been demonstrated in the record.  The July 2002 VA 
examiner did not describe the new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; or by history, physical 
examination, or laboratory tests exclude all other conditions 
that may produce similar symptoms.  As such, the Board finds that 
the impression of CFS in July 2002 is not supported by the 
evidence of record.  This is particularly true in light of the 
findings of the August 2009 examination diagnosis and opinion 
that the symptom of fatigue was the result of MDS with anemia.  

When reviewing medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
weight of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on an 
examination of limited scope, or where the basis for the opinion 
is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993).  In this case, the Board favors 
the opinion rendered in August 2009, that fatigue is the result 
of MDS with anemia, over the impression of CFS given in July 2002 
because the July 2002 impression is not supported by the physical 
examination report.  

Given that the Veteran's complaints of fatigue were not 
demonstrated during service or present until many years after 
service, and have been related to MDS with refractive anemia, 
which first manifested years after service in 2002 and is not 
related to service, service connection is not warranted on a 
direct basis.  As the complaints are shown to be related to a 
known clinical diagnosis, MDS with anemia, and not an undiagnosed 
illness, the presumptive provisions of 38 U.S.C.A. § 1117 do not 
apply.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a disability manifested by fatigue, including CFS, to include 
as a qualifying chronic disability, and the claim must be denied.  
Because the preponderance of the evidence is against the claim 
for service connection for a disability manifested by fatigue, 
including CFS, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.     


ORDER

Service connection for a respiratory disorder, including COPD, to 
include as a qualifying chronic disability under 
38 C.F.R. § 3.317, is denied.  

Service connection for a skin rash, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for aches, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.  

Service connection for fatigue, including chronic fatigue 
syndrome (CFS), to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


